Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 13, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129345                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  SBC MICHIGAN,                                                                                                      Justices
            Appellant,
  v                                                                SC: 129345
                                                                   COA: 251991
                                                                   MPSC: U-13762
  MICHIGAN PUBLIC SERVICE
  COMMISSION,
           Appellee,
  and
  RAYMOND J. ZAKRZEWSKI,
             Complainant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 12, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 13, 2006                      _________________________________________
           d0406                                                              Clerk